Pennewill, C. J.,
charged the jury in part:
[1] The effect of the testimony, and the credibility of the witnesses are entirely for the jury, and the court are not permitted to comment thereon.
There are, however, a few principles of law applicable to the facts of this case, and with respect to them the court will charge you briefly.
[2] 1. Circumstantial evidence, to warrant a verdict of guilty must be entirely satisfactory, and of such significance, consistency and force as to produce conviction in the minds of the jury of the guilt of the accused beyond a reasonable doubt.
[3] 2. While a jury may convict upon the unsupported testimony of an accomplice, the better rule is, that conviction should not be had unless such testimony is corroborated in some material part by other evidence, direct or circumstantial.
But if the jury are satisfied beyond a reasonable doubt, after carefully considering all the evidence, that the accused is guilty they should not hesitate to convict even though the evidence is in whole or in part circumstantial, and one of the witnesses for the state was an accomplice, provided his testimony is corroborated in some material part by other evidence.
[4] 3. Where personal property that has been recently stolen is found in the possession of a person, that person is presumed to be the thief, and guilty of the larceny, unless he makes a *108satisfactory explanation of such possession, and convinces the jury that it is a lawful one.
[5] 4. The indictment in this case charges that the corn alleged to have been stolen was the property of William Legg, but it is not essential that the state should have proved that he was the sole or actual owner. It is sufficient if it is shown to your satisfaction that Legg had the lawful possession of the com at the time it was stolen. Rev. Code 1915, § 4834; State v. Jackson et al., Houst. Cr. Cas. 561.
This case is not at all similar in its facts to that of State v. Williams, 6 Boyce 368, 100 Atl. 407, and, moreover, in the Williams Case the statute above mentioned was not cited or considered by the court.
Verdict, not guilty.